Exhibit 99.1 Scorpio Tankers Inc. Reports Executive Officers Stock Purchases MONACO(Marketwire - September 7, 2010) - Scorpio Tankers Inc. (NYSE: STNG) (the "Company") has been advised that certain of its executive officers purchased an aggregate of 63,575 shares of the Company's common stock between August 19, 2010 and September 3, 2010. Emanuele Lauro (Chief Executive Officer and Chairman of the Board), Robert Bugbee (President), Cameron Mackey (Chief Operating Officer) and Brian Lee (Chief Financial Officer) purchased 22,500 shares, 19,000 shares, 12,275 shares and 9,800 shares, respectively. About Scorpio Tankers Inc. Scorpio Tankers Inc. is a provider of marine transportation of petroleum products worldwide. Scorpio Tankers Inc. currently owns four LR1 product tankers, four Handymax tankers, and one post-Panamax tanker with an average age of 5.6 years.
